856 F.2d 194
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Julius H. GRAVES, Plaintiff-Appellant,v.John GLUCH;  Ross Creviston, Defendants-Appellees.
No. 87-2054.
United States Court of Appeals, Sixth Circuit.
Aug. 12, 1988.

1
Before KENNEDY and WELLFORD, Circuit Judges, and HERMAN J. WEBER, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se federal prisoner brought suit against the warden and the administrative systems manager of the Federal Correctional Institution, Milan, Michigan, alleging that his constitutional rights were being violated by the defendants opening his legal mail outside of his presence and delaying his receipt of such mail.  The district court denied plaintiff's motion to amend his complaint to allege retaliatory harassment by correctional officers not named as defendants in the original complaint.  The district court then granted summary judgment to defendants.  On appeal, plaintiff moves for the appointment of counsel.


4
Upon review, we conclude that the district court did not abuse its discretion in denying plaintiff's motion to amend his complaint.  We also find that summary judgment was properly granted.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986).  Plaintiff did not establish that any of his mail was entitled to special mail handling.  28 C.F.R. Secs. 540.18 and 540.19.  He also failed to show any actual prejudice to any pending court suit caused by the alleged delay in receipt of his mail.


5
Accordingly, the motion for counsel is denied and the order of the district court is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Herman J. Weber, U.S. District Judge for the Southern District of Ohio, sitting by designation